791 F.2d 172
253 U.S.App.D.C. 1
Chris L. GOTT, et al.v.Harry N. WALTERS, Administrator of Veterans Affairs,Veterans Administration, et al., Appellants.
No. 82-1159.
United States Court of Appeals,District of Columbia Circuit.
Sept. 20, 1985.

Prior report:  756 F.2d 902.
Before ROBINSON, Chief Judge, and WRIGHT, TAMM, WALD, MIKVA, EDWARDS, GINSBURG, BORK, SCALIA and STARR, Circuit Judges
ORDER
PER CURIAM.


1
Upon consideration of the joint motion by the parties hereto for the remand of the captioned appeals with instructions to vacate all orders and to dismiss the proceedings therein, and for good cause shown, it is


2
ORDERED, by the Court, en banc, that the joint motion to remand these cases to the District Court is granted and the District Court is directed to vacate all orders heretofore entered in the civil action which underlies the captioned appeals and to dismiss same with prejudice.